Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of rape in the first degree (Penal Law § 130.35 [1]), sexual abuse in the first degree (Penal Law § 130.65 [1]) and assault in the second degree (Penal Law § 120.05 [6]).
Defendant contends that he was denied a fair trial by prosecutorial misconduct. Defendant’s only objections to the prosecutor’s improper questions were sustained, however, and defendant did not request a further curative instruction or move for a mistrial. “Thus, the court ‘must be deemed to have corrected the error to the defendant’s satisfaction’ ” (People v Balkum, 233 AD2d 929, 930, lv denied 89 NY2d 939, quoting People v Williams, 46 NY2d 1070, 1071). Defendant failed to preserve for our review the other alleged misconduct of the prosecutor (see, CPL 470.05 [2]; People v Albert, 222 AD2d 1005, lv denied 88 NY2d 844, 979). Even were we to reach that issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]), we would conclude that defendant’s contention lacks merit. The alleged misconduct of the prosecutor did not cause such substantial prejudice to defendant that he was denied due process (see, People v Rubin, 101 AD2d 71, 77, lv denied 63 NY2d 711).
Defendant was not denied effective assistance of counsel (see, People v Benevento, 91 NY2d 708). “[T]he evidence, the law, and the circumstances of [this] case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147).
We reject defendant’s contention that the verdict is contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). “[Credibility is a matter to be determined by the trier of the facts (see, People v Malizia, 62 NY2d 755, 757, cert *752denied 469 US 932) and the jury was in the best position to resolve the conflict in the testimony” (People v Conner, 195 AD2d 1078, lv denied 82 NY2d 715; see, People v Gaskin, 186 AD2d 995).
Finally, we conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Onondaga County Court, Burke, J. — Rape, 1st Degree.) Present — Green, J. P., Lawton, Callahan, Boehm and Fallon, JJ.